                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON


ANGELA HOWARD,                     )
                                   )
     Plaintiff,                    )               Case No.
                                   )           5:18-cv-613-JMH
v.                                 )
                                   )          MEMORANDUM OPINION
21ST MORTGAGE CORPORATION, et      )               AND ORDER
al.,                               )
                                   )
     Defendants.                   )

                               ***
     Plaintiff Angela Howard, through counsel, filed a motion to

dismiss all claims against Defendant Credit Plus, Inc., with

prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2) in

this matter.     [DE 32].   Additionally, Howard provided notice of

voluntary dismissal pursuant to Rule 41(a)(1)(A)(i) indicating

that all claims against Defendant Equifax Information Services may

be dismissed with prejudice.     [DE 25].   The claims against other

Defendants will remain.

     Here, because dismissal of claims against a single party is

not appropriate under Federal Rule of Civil Procedure 41, the Court

construes the notice of dismissal and motion to dismiss under Rule

41 as motions to dismiss under Rule 21.       Accordingly, Howard’s

motions to dismiss with prejudice under Rule 41 [DE 25; DE 32],

which the Court construes as motions to dismiss under Rule 21, are




                                  1 
 
GRANTED and the claims against Defendants Equifax Information

Services, LLC, and Credit Plus, Inc., are DISMISSED WITH PREJUDICE.

                        I.   PROCEDURAL HISTORY

       On November 14, 2018, the Plaintiff filed a complaint against

multiple Defendants, including Equifax.    [DE 1].    Subsequently, on

January 10, 2019, Howard filed an amended complaint with leave of

Court naming Credit Plus as a Defendant. [DE 30]. Neither Equifax

nor Credit Plus have answered or otherwise appeared in this matter.

       Now, Howard seeks to dismiss all claims against Equifax and

Credit Plus with prejudice pursuant to Rule 41(a).         [DE 25; DE

32].    As a result, this matter is ripe for review.

                  II.   Applicable Law and Analysis

       Here, Howard moves for dismissal two Defendants pursuant to

Federal Rule of Civil Procedure 41(a).       But, as this Court has

previously explained, Rule 41(a) does not allow a court to dismiss

some, but not all, of the defendants in a single case.     See United

States ex rel. Doe v. Preferred Care, Inc., 326 F.R.D. 462 (E.D.

Ky. 2018).    In the Sixth Circuit, a plaintiff may only dismiss an

“action” using Rule 41(a) and an “action” is interpreted to mean

the “entire controversy.”      Philip Carey Manufacturing Company v.

Taylor, 286 F.2d 782, 785 (6th Cir. 1961).        While some Circuits

disagree with the Sixth Circuit’s interpretation of Rule 41(a),

this Court is bound by Sixth Circuit precedent.         See Preferred

Care, 326 F.R.D. at 464; see, e.g., Van Leeuwen v. Bank of Am.,

                                   2 
 
N.A., 304 F.R.D. 691, 693–94 (D. Utah 2015) (discussing the circuit

split and citing cases).

     But   this   does   not   end    the   analysis,    because   the   Court

construes filings “by their substantive content and not by their

labels,” and, as such, this Court will consider the voluntary

notice of dismissal and motion to dismiss under Rule 41(a) as

motions to dismiss a party under Rule 21.               See Coleman v. Ohio

State Univ. Med. Ctr., No. 2:11-cv-0049, 2011 WL 3273531, at *3

(S.D. Ohio Aug. 1, 2011).

     Rule 21 may be used for the dismissal of a single defendant.

See Taylor, 286 F.2d at 785 (“we think that [Rule 21] is the one

under which any action to eliminate” a single defendant should be

taken); see also Letherer v. Alger Grp., LLC, 328 F.3d 262, 266

(6th Cir. 2003), overruled on other grounds by Blackburn v. Oaktree

Capital Mgmt., LLC, 511 F.3d 633, 636 (6th Cir. 2008); Wilkerson

v. Brakebill, No. 3:15-CV-435-TAV-CCS, 2017 WL 401212 (E.D. Tenn.

Jan. 30, 2017) (“Rule 21 is the more appropriate rule”);                 Lester

v. Wow Car Co., Ltd., No. 2:11-cv-850, 2012 WL 1758019, at *2 n.2

(S.D. Ohio May 16, 2012) (“the Sixth Circuit has suggested that

dismissal of an individual party, as opposed to an entire action,

is properly conducted pursuant to Rule 21, not Rule 41”); Warfel

v. Chase Bank USA, N.A., No. 2:11-cv-699, 2012 WL 441135, at *2

(S.D. Ohio Feb. 10, 2012).           Thus, the Court construes Howard’s

notice of voluntary dismissal [DE 25] and motion to dismiss under

                                       3 
 
Rule 41(a) [DE 32] as motions to dismiss a single party under Rule

21.

      “On motion or on its own, the court may at any time, on just

terms, add or drop a party.”      Fed. R. Civ. P. 21.              The rule applies

where “no relief is demanded from one or more of the parties joined

as defendants.”      Letherer, 328 F.3d at 267.             Normally, under the

rule, Courts must consider prejudice to the nonmoving party.                       See

Wilkerson, 2017 WL 401212, at *2; Arnold v. Heyns, No. 13–14137,

2015 WL 1131767, at *4 (E.D. Mich. Mar. 11, 2015).                        The inquiry

overlaps    with   Rule   41   standards          “as   guidance    in     evaluating

potential prejudice to the non-movant.” Wilkerson, 2017 WL 401212,

at *2.   Courts determine whether the nonmoving party would suffer

“plain legal prejudice” and consider: (1) defendant’s effort and

expense of preparation for trial; (2) excessive delay and lack of

diligence   on     plaintiff’s   part        in   prosecuting       the    case;   (3)

insufficient explanation for the need for dismissal; and (4)

whether a motion for summary judgment is pending.”                   Grover v. Eli

Lily & Co., 33 F.3d 716, 718 (6th Cir. 1994).               The Court considers

the relevant factors below.

      First, seeing as neither Equifax nor Credit Plus have answered

in this matter, they have likely expended little time and few

resources, if any, preparing for trial in this matter.                       In fact,

no scheduling order has been entered in this matter so there is no



                                        4 
 
trial date pending in this case.         As a result, the first factor

supports dismissal.

     Second, there is no indicia of any delay or lack of due

diligence on the part of the Plaintiff in this matter.        It appears

that the Plaintiff is engaging in a good faith attempt to resolve

the dispute in a timely manner, which supports dismissal.

     Third, Plaintiff Howard has not provided any explanation for

the dismissal. As such, this factor weighs against dismissal under

Rule 21.

     Fourth, and finally, there is no pending motion for summary

judgment in this matter.    Thus, the fourth factor weighs in favor

of dismissal.

     Here, three of the four relevant factors to be considered

before dismissal under Rule 21 weigh in favor of dismissal of the

claims against Defendants Equifax and Credit Plus.          Accordingly,

IT IS ORDERED as follows:

     (1)   The Court construes the Howard’s notice of voluntary

dismissal [DE 25] as to Defendant Equifax Information Services,

LLC, as a motion to dismiss pursuant to Federal Rule of Civil

Procedure 21;

     (2)   The motion to dismiss Equifax Information Services, LLC,

[DE 25] is GRANTED;

     (3)   All   claims   against    Defendant    Equifax    Information

Services, LLC, are DISMISSED WITH PREJUDICE;

                                    5 
 
     (4)   The Court construes the Howard’s motion to dismiss under

Rule 41(a) [DE 32] as to Defendant Credit Plus, Inc., as a motion

to dismiss pursuant to Federal Rule of Civil Procedure 21;

     (5)   The motion to dismiss Credit Plus, Inc., [DE 32] is

GRANTED; and

     (6)   All claims against Defendant Credit Plus, Inc., are

DISMISSED WITH PREJUDICE; and

     (7)   This dismissal does not apply to the other Defendants in

this matter

     This the 14th day of February, 2019.




                                 6 
 
